 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

 
PUT OPTION AGREEMENT
 
THIS PUT OPTION AGREEMENT (this “Agreement”) is entered into as of March 12,
2010, by and among CrowdGather, Inc., a Nevada corporation (the “Company”), and
Phil Santoro (the “Investor”), a holder of 258,065  shares of the Company’s
common stock (“Shares”) issued by the Company pursuant to that certain Website
and Domain Name Acquisition and Transfer Agreement dated as of the date hereof
(the “Purchase Agreement”) between the Investor and the Company.
 
RECITALS
 
A.  WHEREAS, the Investor has entered into the Purchase Agreement for the
acquisition of certain Shares of the Company.
 
B.  WHEREAS, in order to induce the Investor to enter into the Purchase
Agreement, the Company has agreed to grant to the Investor an option to put (the
“Put Right”) to the Company the Shares acquired by the Investor pursuant to the
Purchase Agreement within the ten (10) business days of the Triggering Date, as
such term is defined below.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, the parties
mutually agree as follows:
 


SECTION 1
PUT OPTION
 
1.1 Grant of Put Option. Upon receipt by the Company of written notice by the
Investor within the ten (10) business days of the Triggering Date, the Investor
shall have the option (the “Put Option ”) to require the Company to purchase
from the Investor, subject to the conditions set forth in this Agreement, all of
the Shares initially acquired by the Investor (“Put Shares”) pursuant to the
Purchase Agreement at an aggregate purchase price equal to One Hundred Fifty
Thousand Dollars ($150,000) (the “Put Option Price”) payable in five (5) equal
monthly installments of Thirty Thousand Dollars ($30,000). In order to exercise
such Put Option, the Investor must deliver written notice to the Company of the
Investor’s election to exercise the Put Option in accordance with Section 1.3 of
this Agreement within ten (10) business days of the Triggering Date.
 
1.2 Notice of Triggering Date. The Investor shall provide the Company written
notice of a Triggering Date within ten (10) business days of the Triggering
Date. The “Triggering Date” is the earlier of: (i) the date that the Investor’s
Shares become eligible to be sold pursuant to Rule 144; or (ii) the date that
the Investor’s Shares may be sold pursuant to an effective registration
statement.


1.3 Manner of Exercise. The Investor shall exercise the Put Option by giving an
irrevocable written notice from the Investor to the Company within ten (10)
business days of the Triggering Date that the Investor elects to exercise such
Put Option upon the terms and subject to the conditions set forth in this
Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
1.4 Closing and Payment. The closing of the purchase and sale of the Put Shares
shall occur on the date designated in writing by the Company to the Investor,
which date shall be within twenty (20) business days following the date upon
which the Company received the written notice from the Investor that the
Investor was electing to exercise the Put Option. The aggregate Put Option Price
shall be payable to the Investor by the Company in five (5) equal monthly
installments of Thirty Thousand Dollars ($30,000), which shall each be paid on
the first day of each of the five months following the Triggering Date; provided
however, that the Company’s obligation to commence payment of those installments
shall be subject to the Company’s receipt of the certificate or certificates
representing the Put Shares, duly executed for transfer, or accompanied by stock
powers duly executed in blank (with a medallion guarantee or such other evidence
of signature as the Company’s transfer agent may require) transferring the Put
Shares to the Company.
 
1.5 Rights After Closing. From and after the closing of the purchase of the Put
Shares by the Company, all rights of the Investor with respect to the Put Shares
shall cease, and such shares shall be owned legally and beneficially by the
Company to be cancelled and returned to treasury of the Company.
 
1.6 Partial Purchase. The Company shall not be obligated to purchase the Put
Shares if the Company shall be unable to do so without a breach or violation of
the provisions of applicable law or the articles of incorporation or bylaws of
the Company as in effect on such date. If the Company is unable to purchase all
of the Put Shares at one time due to any such restriction, the Company shall
purchase such securities as the Company is able without a breach or violation of
applicable law or the articles of incorporation or bylaws of the Company, and
the Company shall use reasonable efforts to remove any such limitations upon the
Company’s ability to effect such purchase.
 
1.7 Termination of Put Option Agreement. This Agreement shall terminate
immediately prior to the earlier to occur of the following (the “Put Option
Termination Date”):
 
(a)  
the eleventh (11th) business day after the Triggering Date;



 (b)  the sale of all or substantially all of the assets of the Company, or the
consolidation or merger of the Company with or into any other business entity
pursuant to which shareholders of the Company, prior to such consolidation or
merger hold less than 50% of the voting equity of the surviving or resulting
entity;
 
 (c) the liquidation, dissolution or winding up of the business operations of
the Company; and
 
 (d) the execution by the Company of a general assignment for the benefit of
creditors or the appointment of a receiver or trustee to take possession of the
property and assets of the Company.


 
 
 
2

--------------------------------------------------------------------------------

 
 
 
SECTION 2
MISCELLANEOUS
 
2.1 Governing Law and Jurisdiction. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California in the United States of America, without giving effect to the choice
of law provisions thereof. The state and federal courts located in County of Los
Angeles, California shall have exclusive jurisdiction to adjudicate all disputes
between the parties concerning the subject matter hereof.
 
2.2 Assignment of Put Option. The Put Option granted in this Agreement may not
be assignable or transferable by the Investor.
 
2.3 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
2.4 Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
2.5 Amendment and Waiver. Except as otherwise expressly provided, the
obligations of the Company and the rights of the Investor under this Agreement
may be amended, modified or waived only with the written consent of the Company
and the Investor.
 
2.6 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power, or remedy accruing to either party, upon any breach, default or
noncompliance of the other party under this Agreement, shall impair any such
right, power, or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of any similar
breach, default or noncompliance thereafter occurring. It is further agreed that
any waiver, permit, consent, or approval of any kind or character on either
party’s part of any breach, default or noncompliance under the Agreement or any
waiver on either party’s part of any provisions or conditions of this Agreement
must be in writing and shall be effective only to the extent specifically set
forth in such writing. All remedies, either under this Agreement, by law, or
otherwise afforded to either party shall be cumulative and not alternative.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
2.7 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient; if not, then on the next business day, (iii)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (iv) one (1) day after deposit with a
United States recognized overnight courier, specifying next-day delivery, with
written verification of receipt. All communications shall be sent to the party
to be notified at the address as set forth on the signature pages hereof or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other parties hereto.
 
2.8 Attorneys’ Fees. In the event that any dispute among the parties to this
Agreement should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
2.9 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
2.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which will be one and
the same document.  Facsimiles and electronic copies in portable document format
(“PDF”) containing original signatures shall be deemed for all purposes to be
originally signed copies of the documents that are the subject of such
facsimiles or PDF versions.
 
2.11 Representation of Financial Sophistication. The Investor represents that it
is an “accredited investor” within the meaning of Securities and Exchange
Commission Rule 501 of Regulation D, as presently in effect.
 
2.12 Transfer Taxes. All excise, transfer, stamp, documentary, filing,
recordation and other similar taxes which may be imposed or assessed as the
result of any payment related to the Put Option, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties, shall be borne by the Investor.
 
2.13 Entire Agreement.  This Agreement, including any and all Exhibits and
attachments to this Agreement, which are hereby incorporated by reference into
this Agreement, constitutes the entire agreement between the parties the Parties
with respect to the subject matter of this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral, with respect to the same subject matter.




[signatures on following page]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement on the date
specified in the preamble of this Agreement.
 
 
INVESTOR:
 
 
Phil Santoro
 


/s/ Phil
Santoro                                                                              
Phil Santoro


6583 Rollymeade Ave
Cincinnati, Ohio 45243






COMPANY:


CrowdGather, Inc.




By: /s/ Sanjay
Sabnani                                                               
Name: Sanjay Sabnani
Title: CEO


20300 Ventura Boulevard, Suite 330
Woodland Hills, California  91364
 
 
 
5

--------------------------------------------------------------------------------
